Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US2018/056080, filed October 16, 2018, which claims benefit of provisional application 62/572977, filed October 16, 2017.  Claims 1-45 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted March 2, 2020 is acknowledged wherein claims 1, 3, 8, 13, 15-17, 19, 21, 22, 25, 28, 30-33, and 35-37 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Base claim 42 includes a chemical structure (I) which includes a variable group R6C, but does not define what this group represents.  The claim further recites a definition of groups R6A, R6B, and R6A, reciting R6A twice.  Claim 30 similarly defines the variable R6A twice.  These issues are likely the result of a typographical error and could be resolved by replacing the second occurrence of R6A with R6C.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42, 43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnelly et al. (Reference included with PTO-1449)
The claimed invention is directed to a method comprising inhibiting DNA polymerase theta (also known as polymerase Q) in a cancer cell comprising contacting the cancer cell with an effective amount of a compound of formula (I).  As this polymerase is a gene normally expressed in living cells, the claims are interpreted to cover any method wherein a cancer cell is contacted with a compound of formula (I), as the inhibition is expected to inherently take place.
	Donnelly et al. discloses that the compounds Novobiocin (P. 8902 Figure 1) A4, DHN1, and DHN2 (P. 8902 Figure 2) which fall within the scope of formula (I) in the claims are inhibitors of HSP90 that show antitumor properties.  Donnely et al. further discloses a number of additional novobiocin derivatives (p. 8905 Scheme 6 compounds 26a-26p) that fall within formula I.  These compounds were tested against several cancer cell lines. (p. 8906 table 1, p. 8907 table 2) The process of contacting the cancer cell with the compound is seen to inherently be an in vitro or ex vivo method of inhibiting DNA polymerase theta according to claims 42, 43, and 45, as the polymerase inhibition is disclosed to be an inherent property of the particular claimed compounds. Therefore Donnelly et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-37, 40, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. as applied to claims 42, 43, and 45 above, and further in view of Krawczyk et al. (US pre-grant publication 2012/0022026, Cited in PTO-892)
	The disclosure of Donnelly et al. is discussed above.  The specific compounds novobiocin, A4, DHN1, DHN2, 26a-26p, and 42a-42d described by Donnely et al. further fall within the structural limitations recited in dependent claims 2-32.  Donnely et al. does not disclose a method of treating a subject suffering from a homologous recombination (HR) deficient cancer comprising administering this compound to the subject.  Donnely et al. furthermore does not specifically disclose embodiments wherein the cancer is pancreatic or ovarian cancer, or wherein the therapy is administered in combination with a PARP inhibitor.
	Krawczyk et al. discloses that hyperthermia inhibits homologous recombination in mammalian cells through a decrease in BRCA2. (p. 1 paragraph 5) Krawczyk et al. further disclose a method of treating cancer in a subject comprising administering hyperthermia in combination with an agent that induces double stranded breaks in DNA. (p. 1 paragraphs 6-8) Krawczyk et al. further discloses that the efficacy of this therapy is further improved by co-administration of a HSP90 inhibitor such as 17-DMAG. (p. 2 paragraphs 9 and 15) Krawczyk et al. further discloses measuring the level of BRCA2 expression in the tumor tissue subject to hyperthermia to determine the exact level of hyperthermia necessary to 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the HSP90 inhibiting compounds disclosed by Donnelly et al. as the HSP90 inhibitors in the method described by Krawczyk et al.  One of ordinary skill in the art would have been motivated to administer these two therapies together and would have reasonably expected success in doing so because Krawczyk et al. discloses that HSP90 inhibitors are generally effective in this therapy.
	For these reasons the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        6/10/2021